DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1, 2, 4-17 and 19-31 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Response to Arguments
1.	Applicant’s response arguments, with regards to claims 1, 2, 4-17 and 19-31, filed on 02/08/2022 are moot in view of the new grounds of rejection under the combination of Nystrom, Gao and Guo which is necessitated by Applicant’s amendments.
On page 2 of the applicant response, the applicant argues Zuta does teach “deep neural network operations utilize deep neural networks for performing machine learning methods for data analysis including speckle patterning analysis. Examiner respectfully disagrees, Zuta discloses Zuta discloses the system use CNN for data analysis which   analyze a speckle pattern of one or more of the diffused light patterns reflected from a surface, this is a technique analyze speckle pattern using deep neural networks please see detailed rejection below.  

Drawings
2.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for generating” in claim 1
“means for analyzing image data” in claims 1, 7-8 and 14-15.
“means for facilitating alignment” in claim 1-2, 6, 13-15 and 31.

[00084] Likewise, it should be understood that presently disclosed means for facilitating alignment of a center of at least one wheel surface of a wheel of the transportation vehicle wheel with the detected center of the road wear reference line would at least in part be implemented using the autonomous and/or assistive driving functionality (and corresponding technological systems) to provide that functionality at varying levels (described herein) depending on the degree of control to be provided for a transportation vehicle. [00085] Moreover, it should be understood that such assistive technology may include but is not limited to what may have been conventionally termed a Driver Assistance System (DAS) or an Advanced Driver Assistance System (ADAS) implemented using hardware and software included in a transportation vehicle. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim limitation “means for analyzing image data” and “means for generating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specifications do not include the steps or algorithms for means for analyzing image data. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claims 2 and 4-15 are dependent upon the independent claim 1 are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 6, 13, 16-17, 21, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al of US2019/0154451 in view of Gao et al. CN107092020 further in view of Gua of US2021/0224613.
10.	Regarding claims 1 and 16, Nystrom discloses transportation vehicle equipment  and method for performing on-roadway localization (see at least Fig. 1A-B), the equipment comprising: 
at least one LiDAR sensor (Lidar see at least [¶ 40]); 
means for analyzing said LiDAR  to detect at least one road wear reference line in a roadway on which the transportation vehicle is travelling (vehicle includes a Lidar sensor to detect and analyzing detected data to determine the road wear see at least [¶ 41 & 43 & 46-49] and Figs. 2A-B), 
means, coupled to the means for analyzing the LiDAR point cloud data, for facilitating alignment of a center of at least one wheel surface of a transportation vehicle wheel with the detected center of the road wear reference line (the vehicle 100 follows tracks 130 of another vehicle 140 as shown in Fig, 2A-B, and vehicle includes a recognition/computer system that analyze sensor data and a controller which controls the vehicle based on analyzed data, where step 409 “placing the vehicle 100 laterally on the road 120 in relation to the detected 401 set of tracks 130, based on tire traction conditions of the vehicle 100”, that means the controller align the center of wheel surface with detected track see at least [¶ 44-49, 86-106, 127] and Figs. 2A-B and 3).
Nystrom does not explicitly disclose means for generating LiDAR point cloud data based on data received from said at least one LiDAR sensor, wherein the LiDAR point cloud data comprise speckle characteristics for samples of the generated data; and wherein speckle patterning analysis is utilized to provide information for detecting road wear based on a variation of the road surface roughness.
however, Gao is directed to vehicle using Lidar sensor to detect roughness of road. Gao discloses the vehicle includes lidar sensor, where the system generates (3D) Lidar point cloud data and analyzes the point cloud data and characteristic parameters and determines the road roughness (see at least [¶ 04-05, 18-20, 28, 36-37 & 54]) & Fig. 2).
Furthermore, Guo is directed to device classifying and analyzing lidar point cloud data to determine surface characteristic. Guo discloses lidar sensor and generate lidar point cloud data and use the speckling analysis to determine the surface/ground characteristic, that means the system generate lidar point cloud data  and use the speckle analysis to determine surface/ground characteristics (see at least abstract and [¶ 35, 37, 40, 56, 64 & 113-114 & 134]). Therefore, from the teaching of Goa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of using Lidar point cloud data and analyzing the point cloud data to determine the road roughness similar to that of the teaching of Goa and use the technique of speckling analysis determine the surface/ground characteristic similar to that of the teaching of Guo in order to improve the accuracy of determination of the road characteristics.

11.	Regarding claims 2 and 17, Nystrom discloses further comprising equipment for providing autonomous and/or assistive functionality for operating the transportation vehicle to travel on the roadway, which includes the means for facilitating alignment of the center of the at least one wheel surface of the transportation vehicle wheel with the detected center of the road wear reference line (the autonomous vehicle includes a controller that controls the vehicle to be aligned with the center surface see at least [¶ 86-106, 127]).  

12.	Regarding claims 6 and 21, Nystrom discloses wherein the transportation vehicle includes a plurality of sensors including the at least one sensor (see at least [¶ 39-43]), 
wherein the equipment for providing autonomous and/or assistive functionality analyzes data generated by the plurality of sensors to provide the autonomous and/or assistive functionality in the transportation vehicle (the autonomous vehicle includes a controller that controls the vehicle to be aligned with the center surface based on the analysis of detected sensor data see at least [¶ 14, 16, 32, 49 & 86-106] and Figs. 1B & 2A-B).  

13.	Regarding claim 13 and 28, Nystrom discloses all the limitations of claims 1 and 16 as discussed above, furthermore, Nystrom discloses wherein the means for facilitating alignment includes a lane departure warning system configured to warn a driver of the transportation vehicle when the vehicle begins to move out of its lane of traffic on the roadway (a Lane Departure Warning (LDW) system may alert the driver when a road marking line see at least [05-06 & 16]).

14.	Regarding claim 31, Nystrom discloses a non-transitory, machine readable medium including machine readable software code, which, when executed on a processor, controls a method of performing on-roadway localization using equipment included in a transportation vehicle, (see at least Fig. 1A-B) the method comprising: 
analyzing said LiDAR  to detect at least one road wear reference line in a roadway on which the transportation vehicle is travelling (vehicle includes a Lidar sensor to detect and analyzing detected data to determine the road wear see at least [¶ 41 & 43 & 46-49] and Figs. 2A-B), 
facilitating, based on said analysis of LiDAR data, of alignment of a center of at least one wheel surface of a transportation vehicle wheel with the detected center of the road wear reference line (the vehicle 100 follows tracks 130 of another vehicle 140 as shown in Fig, 2A-B, and vehicle includes a recognition/computer system that analyze sensor data and a controller which controls the vehicle based on analyzed data, where step 409 “placing the vehicle 100 laterally on the road 120 in relation to the detected 401 set of tracks 130, based on tire traction conditions of the vehicle 100”, that means the controller align the center of wheel surface with detected track see at least [¶ 44-49, 86-106, 127] and Figs. 2A-B and 3).
Nystrom does not explicitly disclose generating LiDAR point cloud data based on data received from at least one LiDAR sensor mounted to the transportation vehicle, wherein the LiDAR point cloud data comprise speckle characteristics for samples of the generated data; wherein speckle patterning analysis is utilized to provide information for detecting road wear based on a variation of the road surface roughness.
However, Gao is directed to vehicle using Lidar sensor to detect roughness of road. Gao discloses the vehicle includes lidar sensor, where the system generates (3D) Lidar point cloud data and analyzes the point cloud data and characteristic parameters and determines the road roughness (see at least [¶ 04-05, 18-20, 28, 36-37 & 54]) & Fig. 2).
Furthermore, Guo is directed to device classifying and analyzing lidar point cloud data to determine surface characteristic. Guo discloses lidar sensor and generate lidar point cloud data and use the speckling analysis to determine the surface/ground characteristic, that means the system generate lidar point cloud data  and use the speckle analysis to determine surface/ground characteristics (see at least abstract and [¶ 35, 37, 40, 56, 64 & 113-114 & 134]). Therefore, from the teaching of Goa, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of using Lidar point cloud data and analyzing the point cloud data to determine the road roughness similar to that of the teaching of Goa and use the technique of speckling analysis determine the surface/ground characteristic similar to that of the teaching of Guo in order to improve the accuracy of determination of the road characteristics.

15.	Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al of US2019/0154451in view of Gao et al. CN107092020 and Gua of US2021/0224613, further in view of Smith et al. US2019/0317219.
16.	Regarding claims 4-5 and 19-20, Nystrom, Goa and Guo in combination disclose all the limitations of claims 1 and 16 as discussed above, Nystrom does not explicitly disclose the limitation of re-claims 4 & 19), wherein the at least one Lidar sensor is a Frequency Modulated Continuous Wave (FMCW) LiDAR sensor; re-claims 5& 20) wherein the FMCW LiDAR provides coherent LiDAR using a continuously-emitting laser that varies frequency through a range and compares the frequency of returned signals with corresponding local reference signal to determine distance to a target.  
However. Smith is directed to control of autonomous vehicle based on environmental object using Lidar sensor. Smith discloses autonomous vehicle includes Frequency Modulated Continuous Wave (FMCW) LiDAR sensor to determine the distance to object (see at least [¶ 25, 52-53, 69, 91 & 98] and Figs. 1-2A-B). Therefore, from the teaching of Smith, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to provide a Frequency Modulated Continuous Wave (FMCW) LiDAR sensor to determine the distance similar to that of the teaching of Smith in order to enhance the safety.

17.	Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al of US2019/0154451in view of Gao et al. CN107092020 and Gua of US2021/0224613, further in view of Liu et al. US2019/0001976
 18.	Regarding claims 7 and 22, Nystrom, Goa and Guo in combination disclose all the limitations of claims 1 and 16 as discussed above, Nystrom does not explicitly
wherein the equipment for providing autonomous and/or assistive functionality alters a weighting of sensor data from at least some of the plurality of sensors based on analysis of data indicating reliability and/or availability of the sensor data from the plurality of sensors.  
However, Liu is directed to system for adaptive cruise control for autonomous vehicle. Liu discloses the system using the weighted of sensor data from various sensors (see at least [¶ 40, 52-53 & 58] and Figs. 4 &6). Therefore, from the teaching of Liu, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of system alters a weighting of sensor data from at least some of the plurality of sensors based on availability of the sensor data from the plurality of sensors similar to that of the teaching of Liu in order to enhance the safety (see at least [015]). 

19.	Regarding claims 8 and 23, Nystrom, Goa and Guo in combination disclose all the limitations of claims 1 and 16 as discussed above, furthermore, Goa and Guo disclose the system analyze the lidar point cloud data. Nystrom does not explicitly wherein the means for analyzing lidar point cloud data analyzes LiDAR point cloud data including x, y, and z coordinates, intensity data, and radial velocity data.  
However, Liu discloses the system analyzes Lidar point cloud data (x, y, z), velocity data and intensity see at least [¶ 15, 37, 40 & 52] and Figs. 4). Therefore, from the teaching of Liu, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of analyzing image data analyzes Lidar point cloud data similar to that of the teaching of Liu in order to enhance the safety (see at least [015]). 

20.	Claims 9-10, 14, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al of US2019/0154451in view of Gao et al. CN107092020 and Gua of US2021/0224613, further in view of Djuric et al. US2018/0107215.
21.	Regarding claims 9-10 and 24-25, Nystrom, Goa and Guo in combination disclose all the limitations of claims 1 and 16 as discussed above, furthermore, Goa and Guo disclose the system analyze the lidar point cloud data. Nystrom does not explicitly 
re-claims 9 & 24) the means for analyzing Lidar point cloud data uses deep neural network operations to perform feature extraction and classification based on low-dimensional characteristic features; and re-claims 10 & 25) wherein the deep neural network operations perform machine learning methods for data analysis to transform high-dimensional sensor data generated by the at least one sensor to characteristic low dimensional features.  
However, Djuric is directed to a neural network may be utilized for autonomously driving a self-driving vehicle. Djuric discloses system that uses neural network to extract feature from images and classify them (see at least [¶ 10, 13, 34 & 55] and Figs. 1-4), Furthermore, Djuric discloses deep neural network operations perform machine learning to transform sensor data to characteristic features (see at least [¶ 10, 23, 31, 37, 48, 55-56, 61 & 73] and Figs 3). Therefore, from the teaching of Djuric, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of using neural network to extract feature from images and classify them and deep neural network operations perform machine learning to transform sensor data to characteristic features similar to that of the teaching of Djuric in order to enhance the safety operating of vehicle. (see at least [09]). 

22.	Regarding claims 14 and 29, Nystrom, Goa and Guo in combination disclose all the limitations of claims 1 and 16 as discussed above, furthermore, Nystrom discloses Lane Departure Warning (LDW) system see at least [¶ 04-05]. Nystrom does not explicitly disclose the limitation of wherein the means for facilitating alignment includes a lane departure warning system configured to control steering of the transportation vehicle to maintain its lane of traffic on the roadway.  
However, Djuric discloses the autonomous vehicle includes a steering system that controls the vehicle to maintain its lane of traffic/“lane-keeping” see at least [¶ 10-11 & 55]. Therefore, from the teaching of Djuric, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of steering control vehicle to maintain lane similar to that of the teaching of Djuric in order to enhance the safety.

23.	Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom in view of Gao, Guo and Djuric and furthermore, in view of Zuta et al. US2020/0293750.to 
24.	Regarding claims 11-12 and 26-27, Nystrom, Goa, Guo and Djuric in combination disclose all the limitations of claims 9 and 24 as discussed above, Nystrom does not explicitly disclose the limitation of re-claims 11 & 26) wherein the deep neural network operations utilize deep neural networks for performing machine learning methods for data analysis including speckle patterning analysis; and re-claims 12-27) wherein the deep neural network operations perform machine learning methods for data analysis include as least one of application of Convolutional Neural Networks (CNNs), Recurrent Neural Network (RNNs), use of convolutional autoencoders, application of Generative Adversarial Networks (GANs), Siamese/Triplet Networks, and/or Graph Neural Networks(GNNs).
However, Zuta is directed to visual data extraction and analysis using neural networks for autonomous vehicle. Zuta discloses the system performs machine learning data analysis includes speckle pattern, furthermore, Zuta discloses the system use CNN for data analysis “neural network used for visually analyzing images captured by a unified imaging apparatus to detect and classify objects in a scene, according to some embodiments of the present invention. An exemplary neural network 300, for example, a Convolutional Neural Network (CNN)”. Furthermore, Zuta discloses the system  analyze a speckle pattern of one or more of the diffused light patterns reflected from the object(s). see at least [¶ 4, 23-24, 49-51, 54-55 & 93] and Figs. 3 &5). Therefore, from the teaching of Zuta, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to use the technique of performing speckle pattern for data analysis and use CNN for data analysis similar to that of the teaching of Zuta in order to accurately detecting and classifying objects present in a scene which enhance safety [¶ 5].

25.	Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom in view of Gao and Guo further in view of Gordon et al. of US2018/0187460. 
26.	Regarding claims 15 and 30, Nystrom, Goa and Guo in combination disclose all the limitations of claim 1 and 16 as discussed above, Nystrom discloses wherein the data indicating the presence or absence of the road treatment material is taken into consideration by the means for facilitating alignment so as to provide lane departure warning functionality (see at least [¶ 4-5, 16, 32]).  
Nystrom does not explicitly disclose the limitation of wherein the means for analyzing image data depicting a roadway on which the transportation vehicle is travelling is further configured to detect a presence or absence of road treatment material on the roadway based on the at least one sensor mounted to the transportation vehicle, 
However, Gordon is directed autonomous vehicle. Gordon discloses vehicle equipped by sensor that detect chemical/ treatment on road surface is being treated (see at least [¶ 29 & 65] and Figs. 1-4). Therefore, from the teaching of Gordon, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Nystrom to provide sensor that detect chemical/treatment similar to that of the teaching of Gordon in order to enhance safety.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667